DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0255660 to Cornie et al. (hereinafter “Cornie”).
Regarding claim 1, Cornie illustrates in at least figures 2-9 with associated text:
A semiconductor device, comprising:
a semiconductor chip (Semiconductor device) having a first surface and a second surface opposite to the first surface (see below);
a first heat dissipation member (MetGraf or metal matrix composite skin and Basal core plane base plate, hereinafter “skin and base plate”) on the second surface of the semiconductor chip, the first heat dissipation member having a first vertical thermal conductivity in a direction perpendicular to the second surface, and a first horizontal thermal conductivity in a direction parallel to the second surface, the first vertical thermal conductivity being smaller than the first horizontal thermal conductivity; and
a second heat dissipation member (Al-Gr mitered “z” inserts, hereinafter “mitered inserts”) comprising a vertical pattern penetrating the first heat dissipation member, the second heat dissipation member having a second vertical thermal conductivity that is greater than the first vertical thermal conductivity of the first heat dissipation member.

    PNG
    media_image1.png
    475
    696
    media_image1.png
    Greyscale


Regarding claim 2, Cornie illustrates in figure 8 the second heat dissipation member (mitered inserts) is on the first heat dissipation member, and
the second heat dissipation member further comprises a heat dissipating layer (graphite layer) connected to the vertical pattern.
Regarding claim 3, Cornie illustrates in figure 8 a side surface of the first heat dissipation member (base plate side) and a side surface of the heat dissipating layer (graphite layer in mitered inserts) are substantially coplanar with a side surface of the semiconductor chip.  Additionally, a change in size and shape is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04 IV.
Regarding claim 4, Cornie illustrates in figure 8 the vertical pattern (mitered inserts) comprises a plurality of vertical patterns arranged in the first heat dissipation member (base plate).
Regarding claim 5, Cornie illustrates in figure 8 the first heat dissipation member (skin and base plate) has a structure (skin) of a single sheet that is not separated by the vertical pattern (mitered inserts).
Regarding claim 6, Cornie illustrates in figure 8 the vertical pattern is on at least one edge of the first heat dissipation member (skin and base plate).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 USC § 103 as being unpatentable over Cornie as applied to claim 1 above, and further in view of Korean Patent Application Publication No. 20140145870 and English translation to HA et al. (hereinafter “HA”).
Regarding claim 8, Cornie is discussed above, it does not specifically show the first heat dissipation member comprises at least one of graphite or graphene.  HA illustrates in figure 2 discloses in English translation the first heat dissipation member comprises at least one of graphite 100 or graphene.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cornie to have the first heat dissipation member comprises graphite.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 9, HA illustrates in figure 2 and discloses on page 8 the second heat dissipation member 201 comprises metal.


Claim 10 is rejected under 35 USC § 103 as being unpatentable over Cornie as applied to claim 1 above, and further in view of US Patent Application Publication No. 2003/0174031 to Ali et al. (hereinafter “Ali”).
Regarding claim 10, Cornie is discussed above, it does not specifically show the first heat dissipation member comprises graphite oriented in a first direction, and the second heat dissipation member comprises graphite oriented in a second direction intersecting with the first direction.  Ali illustrates in figure 2 the first heat dissipation member 36 comprises graphite oriented in a first direction, and the second heat dissipation member 34 comprises graphite oriented in a second direction intersecting with the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cornie to have graphite oriented in two directions.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HA in view of Cornie.
Regarding claim 11, HA illustrates in at least figure 2 with the related text:
a composite heat dissipating layer comprising,
a graphite sheet 100, and a plurality of metal patterns 202 penetrating the graphite sheet.
HA does not specifically show a semiconductor chip comprising a first surface on which a connection pad is disposed and a second surface opposite to the first surface and a composite heat dissipating layer on the second surface of the semiconductor chip.  Cornie discloses in figure 8 a semiconductor chip (Semiconductor device) comprising a first surface on which a connection pad is disposed and a second surface opposite to the first surface and a composite heat dissipating layer (skin, base plate and inserts) on the second surface of the semiconductor chip (see above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for HA to a semiconductor chip.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 12, see claim 3 above.
Regarding claim 13, HA illustrates in figure 2 the composite heat dissipating layer further comprises a heat dissipating metal layer 201 that is on the graphite sheet 100 and is connected to a plurality of the metal patterns 202. 

Claims 14 and 15 are rejected under 35 USC § 103 as being unpatentable over Cornie as applied to claim 1 and further in view of US Patent Application Publication No. 2019/0237410 of record to KIM et al. (hereinafter “KIM”).
Regarding claim 14, Cornie is discussed above, it does not specifically show a package substrate comprising a redistribution layer; a semiconductor chip on the package substrate, the semiconductor chip comprising a first surface and a second surface, the first surface comprising a connection pad electrically connected to the redistribution layer, and the second surface being opposite to the first surface; and a sealing member on the package substrate and covering the semiconductor chip.  KIM illustrates in figures 1A and 1B a package substrate 184 comprising a redistribution layer 186; a semiconductor chip 140A on the package substrate, the semiconductor chip comprising a first surface and a second surface, the first surface comprising a connection pad 182 electrically connected to the redistribution layer, and the second surface being opposite to the first surface; and a sealing member170 on the package substrate and covering the semiconductor chip.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cornie to be in a package.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 15, KIM illustrates in figure 1B the semiconductor chip 140A is on the package substrate 184 such that the first surface faces the package substrate.


Allowable Subject Matter
Claims 7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the limitations of the dependent claims are the reasons for allowance.
Regarding claims 16-20, the current prior art does not illustrate “a heat dissipation via penetrating the sealing member to connect the heat dissipation pattern to the composite heat dissipating layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2019/0323785 to Eid et al. illustrates heat dissipation with graphene and metal.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738